In The

                               Court of Appeals

                    Ninth District of Texas at Beaumont

                              __________________

                              NO. 09-22-00066-CR
                              __________________

                    ETHAN THOMAS BROWN, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

__________________________________________________________________

                On Appeal from the 75th District Court
                        Liberty County, Texas
                   Trial Cause No. 21DC-CR-00521
__________________________________________________________________

                                     ORDER

      The trial court appointed Michelle Mangum-Merendino to represent appellant

Ethan Thomas Brown on appeal. The reporter’s record was filed on March 24, 2022,

and the clerk’s record was filed on April 21, 2022. On July 26, 2022, the Court

granted a third extension of time to file the brief, noting that the extension was a

“final extension”, and we warned appellant’s court-appointed attorney, Michelle

Mangum-Merendino, that unless we received the brief by August 22, 2022, we

would order the trial court to conduct a hearing to determine why no brief has been

                                         1
filed. Although the brief of the appellant was due to be filed by August 22, 2022, the

brief has not been filed.

      We abate the appeal and remand the case to the trial court to conduct a hearing

at which a representative of the State, counsel for the appellant, and the appellant

shall be present. See Tex. R. App. P. 38.8(b)(3). We direct the trial court to determine

whether or not appellant desires to pursue his appeal. If appellant desires to pursue

his appeal, we direct the trial court to determine why the brief of the appellant has

not been filed and whether good cause exists for appointed counsel, Michelle

Mangum-Merendino, to be relieved of her duties as appellate counsel and replaced

by substitute counsel. See Tex. Code Crim. Proc. Ann. art. 26.04(j)(2). If the trial

court determines that good cause exists to relieve appointed counsel of her duties,

we direct the trial court to appoint substitute counsel.

      The record of the hearing, including any orders and findings of the trial court

judge, shall be sent to the appellate court for filing. The transcription of the court

reporter’s notes from the hearing and the recommendations of the trial court judge

are to be filed on or before September 28, 2022.

      ORDER ENTERED August 29, 2022.

                                                            PER CURIAM

Before Golemon, C.J., Kreger and Horton, JJ.




                                           2